NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JAN 26 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

RANDY MICHAEL KI’HEEM MOORE,                    No. 21-15618

                Plaintiff-Appellant,            D.C. No. 2:20-cv-01967-SMB-CDB

 v.
                                                MEMORANDUM*
STATE OF ARIZONA; et al.,

                Defendants-Appellees.

                   Appeal from the United States District Court
                            for the District of Arizona
                   Susan M. Brnovich, District Judge, Presiding

                           Submitted January 19, 2022**

Before:      SILVERMAN, CLIFTON, and HURWITZ, Circuit Judges.

      Pretrial detainee Randy Michael Ki’Heem Moore appeals pro se from the

district court’s judgment dismissing his 42 U.S.C. § 1983 action alleging violations

of his constitutional rights during his ongoing state criminal case. We have

jurisdiction under 28 U.S.C. § 1291. We review de novo a dismissal under 28



      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
U.S.C. § 1915A. Resnick v. Hayes, 213 F.3d 443, 447 (9th Cir. 2000). We affirm.

      The district court properly dismissed Moore’s claims against defendants

Magzizza and Jorgenson as barred by judicial and prosecutorial immunity,

respectively, and against defendant Krejci because Krejci is not a state actor under

§ 1983. See Polk County v. Dodson, 454 U.S. 312, 317-19 (1981) (a private

attorney or a public defender does not act under color of state law within the

meaning of § 1983); Garmon v. County of Los Angeles, 828 F.3d 837, 842-43 (9th

Cir. 2016) (explaining the application of absolute prosecutorial immunity);

Ashelman v. Pope, 793 F.2d 1072, 1075 (9th Cir. 1986) (en banc) (explaining

judicial immunity and that it applies to “those performing judge-like functions”).

      The district court properly dismissed Moore’s false arrest claim against

defendant Gonzalez because Moore failed to allege facts sufficient to state a

plausible claim. See Hebbe v. Pliler, 627 F.3d 338, 341-42 (9th Cir. 2010)

(although pro se pleadings are liberally construed, a plaintiff must allege facts

sufficient to state a plausible claim); see also Lacey v. Maricopa County, 693 F.3d

896, 918 (9th Cir. 2012) (requirements of Fourth Amendment false arrest claim).

      We reject as unsupported by the record Moore’s contention that the district

court ignored his claims under 42 U.S.C. §§ 1985(3) and 1986, as well as 18

U.S.C. §§ 241 and 242.

      AFFIRMED.


                                          2                                      21-15618